DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Allowable Subject Matter
Claims1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Li et al. (US Patent No. 7650152) discussed the concept of allocating subcarriers in an orthogonal frequency division multiple access (OFDMA), which comprises allocating at least one diversity cluster of subcarriers to a first subscriber and allocating at least one coherence cluster to a second subscriber (see fig. 1 and abs). Li further discussed the concept that each base station transmits pilot symbols simultaneously, and each pilot symbol occupies the entire OFDM frequency bandwidth (see fig. 2A-C).
Another close prior art reference Seki et al. (US Publication No. 20040190598) discussed the concept of a multicarrier CDMA transmission system, wherein time multiplexer 52 time-multiplexes the pilot of the plurality of symbols to the front of the transmit data. The subcarrier signals S1 to SN are multicode multiplexed signals obtained by multiplexing results of spreading the two symbols by respective ones of the orthogonal codes (see fig. 24, and pp0071).
However, singly and/or in combination the prior art references does not teach the at least portion of the claim of an orthogonal frequency division multiple access (OFDMA)-compatible base station that uses subcarriers in a frequency domain and time slots in a time domain, the OFDMA-compatible base station comprising: a plurality of antennas; and a transmitter operably coupled to the plurality of antennas; the transmitter configured to: insert first pilots of a first type onto a first plurality of subcarriers, wherein the first pilots are cell-specific pilots; and insert data and second pilots of a second type onto a second plurality of subcarriers; wherein at least some subcarriers of the first plurality of subcarriers or the second plurality of subcarriers are beam-formed; and the plurality of antennas configured to transmit the first plurality of subcarriers and the second plurality of subcarriers in at least one of the time slots; wherein the second type is different than the first type and wherein the first pilots do not interfere with the second pilots.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/           Primary Examiner, Art Unit 2645